UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2456


RON METCALF; CLAUDIA METCALF, Legal Guardians for other D.J.M.,

                    Plaintiffs - Appellants,


             v.

GRAHAM COUNTY, harbor for D.S.S., in their Individual and Official
Capacities; SWAIN COUNTY, harbor for D.S.S., in their Individual and Official
Capacities; KIM CARPENTER, Attorney, in her Individual and Official
Capacities; SUSAN CALL, in her Individual and Official Capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:18-cv-00274-MR-DLH)


Submitted: March 15, 2019                                         Decided: March 26, 2019


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron David Metcalf, Claudia Metcalf, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ron David Metcalf and Claudia Metcalf appeal the district court’s orders

dismissing their complaint without prejudice and denying their motion to reconsider. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Metcalf v. Graham Cnty., No. 1:18-cv-00274-MR-

DLH (W.D.N.C. Oct. 10 & Nov. 15, 2018). We deny the Metcalfs’ motions for various

types of relief, including their motions to appoint counsel and for a stay of proceedings,

and we dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2